Citation Nr: 9928403	
Decision Date: 09/30/99    Archive Date: 10/12/99

DOCKET NO.  98-03 002	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Medical and Regional Office (RO) in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to an increased evaluation for traumatic 
arthritis of the right shoulder (dominant), currently 
evaluated as 30 percent disabling.

2.  Entitlement to an increased evaluation for traumatic 
arthritis of the left shoulder (minor), currently evaluated 
as 20 percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel



INTRODUCTION

The veteran had active service from December 1967 to 
September 1970.  

A review of the evidence of record discloses that as a result 
of a hearing officer's decision in April 1998, a 30 percent 
evaluation for the veteran's right shoulder disability was 
granted.  An evaluation higher than 20 percent for the left 
shoulder disability was not granted.  Service connection for 
a bilateral elbow disability secondary to the service-
connected bilateral shoulder disability was granted.  The 
Board notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that where a veteran has 
filed a notice of disagreement as to the assignment of a 
disability evaluation, a subsequent rating decision awarding 
a higher rating, but less than the maximum benefit available, 
does not abrogate the pending appeal.  See AB v. Brown, 
6 Vet. App. 35, 38 (1993).  Thus, the question of the 
veteran's entitlement to an increased rating for his right 
shoulder disability is still before the Board.  However, the 
veteran has not expressed disagreement with the assignment of 
the 10 percent disability evaluation for his bilateral elbow 
disability.  The record also reflects that the August 1998 
rating decision resulted in denials of the veteran's claims 
for service connection for right wrist carpal tunnel syndrome 
and left wrist carpal tunnel syndrome secondary to his 
service-connected shoulder disabilities.  The veteran has not 
expressed disagreement with the denial of service connection 
for carpal tunnel syndrome of either wrist.  





FINDINGS OF FACT

1.  The veteran's right shoulder disability is manifested by 
motion restriction, tenderness, and X-ray evidence of 
arthritis.  The disability is without fibrous union or 
neurologic impairment.

2.  The veteran's left shoulder disability is manifested by 
motion restriction, tenderness, some weakness, and X-ray 
evidence of arthritis.  Recent examination showed no evidence 
of fibrous union or neurologic impairment. 


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for a 
right shoulder disability have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 
4.40, 4.45, 4.59, 4.71, Plate I, 4.71a, Diagnostic Codes 
5201, 5202, 5203 (1999).  

2.  The criteria for a rating in excess of 20 percent for a 
left shoulder disability have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 
4.40, 4.45, 4.59, 4.71, Plate I, 4.71a, Diagnostic Codes 
5201, 5202, 5203 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon a review of the record, the Board concludes that the 
claims for increased disability ratings are well grounded 
within the meaning of the statutes and judicial construction.  
See 38 U.S.C.A. § 5107(a); see also Proscelle v. Derwinski, 2 
Vet. App. 629, 632 (1992).  When a claimant is awarded 
service connection for a disability and subsequently appeals 
the initial assignment of a rating for that disability, the 
claim continues to be well grounded as long as the rating 
schedule provides for a higher rating and the claim remains 
open.  Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  
Furthermore, the Board finds that the claims for increased 
ratings have been adequately developed for appellate purposes 
by the RO and that a decision may be rendered without the 
case being remanded.  

Disability evaluations are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  The average impairment as set forth 
in VA's schedule for disabilities, codified in 38 C.F.R. 
Part 4, includes Diagnostic Codes which represent particular 
disabilities.  Generally, the degrees of disabilities 
specified are considered adequate to compensate for loss of 
working time proportionate to the severity of the disability.  

The determination of whether an increased evaluation is 
warranted is to be based on a review of the entire evidence 
of record and the application of all pertinent regulations.  
See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

Although medical reports must be interpreted in light of the 
whole recorded history, the primary concern in a claim for an 
increased evaluation for a service-connected disability is 
the present level of disability.  Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  

Once the evidence is assembled the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  





Applicable rating criteria.

Disability of musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  The functional loss may be due to absence of 
part, or all, of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and the part that 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. § 4.40.

The factors of disability affecting joints are reduction of 
normal excursions of movements in different planes, including 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, pain 
on movement, swelling, deformity, or atrophy on disuse.  
38 C.F.R. § 4.45.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.

Diagnostic Code 5201, which pertains to limitation of motion 
of the arm, provides a maximum 40 percent rating for the 
major arm, and a 30 percent rating for the minor arm, if 
motion is limited to 25 degrees from the side.  A 30 percent 
(20 percent if minor) rating applies if motion is limited 
between the side and shoulder level.  A minimum 20 percent 
rating applies if motion is limited to shoulder level in 
either arm.  38 C.F.R. § 4.71a, Diagnostic Code 5201.

The provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5202 
provide the following evaluations for impairment of the 
humerus involving the major side of the body:  Where there is 
loss of the head of the humerus (flail shoulder) an 80 
percent evaluation is warranted.  Where there is nonunion of 
the joint (false joint), a 60 percent evaluation is 
warranted.  A 50 percent evaluation is provided for fibrous 
union.  A 30 percent evaluation is provided where there is 
recurrent dislocation of the humerus at the humeral joint, 
with frequent episodes and guarding of all arm movements.  

As for the minor arm, a 70 percent rating is warranted where 
there is loss of the head of the humerus (flail shoulder).  
Where there is nonunion (false flail joint) of the joint, a 
50 percent evaluation is warranted.  A 40 percent evaluation 
is provided for fibrous union.  Otherwise, a 20 percent 
rating is assigned.  

When there is impairment of a clavicle/scapula, Code 5203 
provides a maximum 20 percent rating (major or minor) for 
dislocation of the clavicle or scapula or for nonunion with 
loose movement.  38 C.F.R. § 4.71a, Diagnostic Code 5203.

A review of the available service medical records reflects 
that the veteran sustained a sports injury to the left 
shoulder in 1969 and was placed on duty with limited 
restriction because of a dislocated left shoulder.  In 
November 1969 he was seen for a complaint of a painful right 
shoulder.  It was noted he had had a history of dislocation.  

At the time of a rating examination by VA in December 1970, 
it was indicated that the veteran had injured both shoulders 
while playing football in 1968 in Germany.  On current 
examination mention was made of crepitation of motion of the 
right shoulder.  There was tenderness to pressure and 
limitation of abduction and internal rotation.  He was not 
able to raise the right arm over his head.

On examination of the left shoulder, there was slight 
crepitation of motion.  There was some tenderness to 
pressure.  There was also limitation of abduction and 
internal rotation. 

It was noted the veteran is right-handed.

The examination diagnoses included:  Slight separation of 
right acromioclavicular joint, with old healed fracture 
deformity of the right shoulder; and bilateral shoulder 
tendinitis.  

In a rating decision dated in June 1971, service connection 
for residuals of injuries to both shoulders was granted.  A 
20 percent evaluation was assigned for a right shoulder 
disability, classified for rating purposes as a "old fracture 
deformity, right clavicle with tendinitis."  A 10 percent 
evaluation was assigned for a disability classified for 
rating purposes as "tendinitis, left shoulder."  The 
effective date for each rating was September 6, 1970, the day 
following the veteran's service discharge.  

At the time of the rating examination accorded the veteran in 
December 1975, it was indicated he was not receiving any 
current treatment for his shoulders.  

On examination there was no tenderness, swelling or spasm 
indicated.  The left shoulder was tender and there was 
reported to be deformity of the acromioclavicular joint.  
There was also crepitus on motion.  Forward elevation was to 
110 degrees.  Abduction was to 90 degrees.  Internal and 
external rotation were normal.  There was no atrophy of the 
arms or forearm.  Muscle development was good.  Handgrip was 
strong.  The diagnosis was old fracture deformity of the 
right clavicle.  

By rating decision dated in January 1976, a 20 percent 
evaluation for the veteran's right shoulder disability was 
confirmed and continued.  The 10 percent rating for the left 
shoulder disability was increased to 20 percent, effective 
December 8, 1975.

At the time of VA examination in February 1979, the left arm 
was limited to 120 degrees of flexion.  The right arm was 
limited to 110 degrees of flexion.  There was tenderness to 
palpation over the acromioclavicular joints bilaterally, 
especially on the right.  

Examination of the left shoulder was suggestive of 
tendinitis.  There were also findings indicative of early 
diffuse osteoporosis or due to partial immobility.  There was 
no fracture or dislocation on either side.  

Examination of the right shoulder showed a little sclerosis 
along the superior aspect of the bicipital groove which might 
have been be secondary to tendinitis in the examiner's view.  
The diagnosis given was bilateral tendinitis of the shoulder, 
with limited motion.

The veteran was accorded examination of the joints by VA in 
May 1997.  He stated his physician felt he had degenerative 
arthritis of both shoulders secondary to his trauma in 
service.  He indicated that he used to shoe horses, but now 
could only shoe one horse a month because of the pain.  He 
had to hire out physical work, such as plumbing, that he used 
to be able to do for himself.  He claimed these disabilities 
and limitations on his labor had occurred since his previous 
rating.  He claimed he could only work overhead five minutes 
now due to pain.  He stated he could lift 20 pounds for only 
about five minutes due to pain.

On examination he was described as well developed and 
muscular, with shoulder motion limited to 110 degrees' 
abduction due to pain.  Two-plus strength was present with 
abduction bilaterally.  Three-plus strength was present 
within the biceps and triceps.  The diagnostic assessment was 
increasing pain in both shoulders secondary to degenerative 
changes secondary to trauma in service by history.  

The veteran was accorded an official examination of the 
shoulders in July 1997.  Medical records, including the 
service file, were reviewed by the examiner.  Examination of 
the right shoulder revealed tenderness over the anterior 
aspect of the shoulder at the glenoid.  There was specific 
tenderness along the insertion of the long tip of the biceps, 
with additional tenderness noted over the acromioclavicular 
joint.  That joint was visibly deformed, with evidence of a 
second or third degree acromioclavicular separation.  

Examination of the left shoulder showed tenderness over the 
acromioclavicular joint with crepitus to forward range of 
motion.  There was tenderness over the anterior aspect of the 
shoulder on the left, with localized pain on the long end of 
the biceps.  

Range of motion of the shoulders was limited, with forward 
elevation on the right to 95 degrees and forward elevation on 
the left to about 80 degrees.  External rotation was limited 
to 30 degrees on the left and 35 degrees on the right.  
Normal internal rotation was present bilaterally.  Abduction 
was noted to be 90 degrees on the left and 85 degrees on the 
right.

X-ray studies showed mild to moderate degenerative changes 
along the left and right acromioclavicular joints, consistent 
with the injuries reported.  

The examiner noted the veteran's symptoms had become 
progressive, with increasing pain and increasing disability 
including limited motion in a forward and abducted position.  
The veteran was not able to work in an overhead position and 
he had some difficulty modifying his activities of daily 
living and work in order to tolerate the chronic pain and 
limited motion.

The current loss of motion in the shoulders with loss of 
forward elevation, external rotation and abduction indicated 
progressive degenerative disease of the acromioclavicular 
joint.  It was stated that insofar as the veteran was not 
able to work in an overhead position without significant 
pain, recruitment of other muscle groups had occurred with 
subsequent development of fibrositis and fibromyositis of the 
trapezius muscles and parascapular muscles.  The chronic 
spasm and interior and posterior neck tenderness were 
considered directly related to the premature development of 
the acromioclavicular joint degenerative condition.

The tenderness in the anterior aspect of both shoulders was 
described as suggestive of rotator cuff tear, at least an 
incomplete tear versus significant inflammatory tendinitis.  
The veteran preferred not to pursue further testing as he was 
not willing to entertain a surgical solution should a rotator 
cuff lesion be identified.  The examiner stated that in his 
opinion advanced degenerative changes appeared to be 
recurring as a direct result of his service-connected injury.

The veteran was accorded another official examination for 
rating purposes by VA in February 1998.  X-ray studies 
reportedly showed that the veteran had torn both rotator 
cuffs.  On examination he had no forward strength at all in 
the upper arms.  He could not push his arms away from his 
sides at all except to reach about 20 degrees.  He could not 
raise the arms higher than 30 degrees away from his body in 
an upward position.  The physician stated the veteran 
definitely had limitation of arm motion from the side, to 
less than midway to the shoulder area suggestive of ankylosis 
of the shoulders.  It was indicated he could not raise the 
arm higher than 20 degrees away from his side, either in 
front or directly to the side. 

The physician who conducted the examination for VA in July 
1997 again evaluated the veteran in March 1998.  It was 
stated that since the previous evaluation the veteran had 
been experiencing continuing discomfort and pain in the 
shoulders as well as increased pain in the elbows and wrists.  
The veteran had been employed for about one year at a tire 
shop where he repaired and maintained tires for automobiles 
and tractors.  The veteran stated that he was having further 
difficulty working at the tire shop with an inability to lift 
and carry a tire as well as perform any type of repair work.  
He added that he wanted to seek assistance in job training 
and try to find an alternative position.  

On examination he was described as in moderate distress.  
Examination of the shoulders showed significant deformities 
of the left and right acromioclavicular joints consistent 
with second and third degree acromioclavicular separation.  
There was significant tenderness over the anterior aspect of 
both shoulders at the insertion of the long head of the 
biceps.  

Range of motion of the right shoulder was significantly 
limited.  Forward elevation was about 60 degrees with forward 
elevation on the left to 70 degrees.  External and internal 
rotation was 30 degrees on the left and 30 to 35 degrees on 
the right.  Internal rotation was normal bilaterally.  
Abduction was more limited in comparison with the previous 
evaluation, with about 80 degrees on the left and 75 to 
80 degrees on the right.  

Strength of the upper extremities was limited with range of 
motion at the shoulders and elbows limited by reports of 
pain.

The examiner stated the veteran had been identified with 
acromioclavicular arthritis present on both the right and 
left shoulders as a direct result of service-related 
injuries.  The arthritic changes in the joints appeared to be 
progressive with limitation of motion of the shoulders 
present since July 1997.  Currently, moderate to severe 
restriction of range of motion of the shoulders was present 
on the basis of current clinical examination, with a 
suggestion of ankylosis of both shoulders present.  It was 
indicated the veteran had repeatedly indicated that he did 
not wish any type of a surgical intervention or solution as 
he was not confident that his symptoms would improve.  It was 
the opinion of the examiner that the clinical condition 
appeared to have become more progressive and advanced 
relating to the shoulder arthritis and acromioclavicular 
joint degeneration.  He believed that an increase in 
disability appeared appropriate and reasonable.

By rating decision dated in May 1998, the schedular rating 
for the right shoulder disability was increased to 30 
percent, effective March 28, 1997.  The 20 percent rating for 
the left shoulder disability was confirmed and continued.  

The veteran was accorded another rating examination by VA in 
June 1998.

On examination he had active abduction to 60 degrees on the 
right and 70 degrees on the left.  He had 70 degrees of 
flexion bilaterally.  There was 20 degrees of extension 
bilaterally.  He was not able to adduct his arms enough to a 
good strength resistance or drop thumb test.  There was 
tenderness over the anterior acromion bilaterally and 
tenderness over the acromioclavicular joints bilaterally with 
obvious bony spurs and deformity in the bilateral 
acromioclavicular joints.  He did not have significant 
atrophy of the rotator cuff muscles posterior or any sign of 
a waning.  There was some weakness with external rotation at 
neutral adduction bilaterally.

X-ray studies showed significant acromioclavicular joint 
arthritis Type II acromion bilaterally with spurring in both 
areas.  He did not appear to have significantly high riding 
humeral pads into the glenosuperior.

The impression was that he had chronic impingement syndrome, 
possible minor rotator cuff tear, but it was difficult to 
tell.  There had been no workup for this and the veteran was 
told he would be a candidate for this in the future.  The 
impression was overuse tendinitis bilaterally, probably 
secondary to favoring the shoulders.  

The veteran was again examined by the VA in July 1998.  Motor 
nerve conduction studies for right and left median nerves 
were normal.  The right ulnar studies suggested slowing of 
motor conduction at the olecranon process.  An ulnar 
"inching" study demonstrated an area of focal conduction 
block at the olecranon suggesting focal demyelination.  Right 
median and right ulnar orthodronic sensory nerve conduction 
studies were normal, despite focal slowing of ulnar motor 
conduction at the olecranon.  The antidronic right radial 
sensory study was normal as well.  On the left, distal 
sensory latencies for the ulnar and median nerves were near 
the upper range, and therefore borderline with respect to 
conduction velocity, but both were within the normal range 
with respect to amplitude of the sensory nerve action 
potential.  Distal F-wave latencies for the right ulnar and 
median nerves were within normal limits, and consistent with 
the f-estimates.  Needle electrode examination of selected 
clinically relevant muscles of the right upper extremity, 
including shoulder girth and cervical paraspinal muscles, was 
normal with the exception of flexor carpi ulnaris, where 
there were some minimal acute and chronic neurogenic changes 
recorded.

The impressions were:  Ulnar neuropathy of the right 
olecranon, with what appeared to be focal demyelination at 
that point with slowing of ulnar motor conduction, with a 
notation that ulnar sensory studies were normal; no evidence 
of median neuropathy of either wrist with a notation that 
limited nerve conduction studies of the left upper extremity 
were normal; no evidence of other superimposed neuropathy, 
cervical radiculopathy, plexopathy, or myopathy.  

Analysis

The residuals of the shoulder disabilities are most certainly 
manifested by pain, weakness, and significant motion 
restriction.  The disorders are currently evaluated under 
Diagnostic Code 5201 because limitation of motion of the arm, 
including limitation of motion due to pain, is the primary 
limitation of function imposed by the disorder.  38 C.F.R. 
§§ 4.40, 4.71a, Diagnostic Codes 5201.

In accordance with Diagnostic Code 5202, there would have to 
be fibrous union of either the major or minor arm in order 
for there to be a higher disability evaluation.  The recent 
examinations accorded the veteran by various examiners have 
not shown the presence of fibrous union of either humerus.  
With regard to motion restriction of the arm, however, 
Diagnostic Code 5201 provides a maximum 40 percent rating 
when there is limitation of motion of the major arm to 25 
degrees from the side, and a maximum 30 percent evaluation 
when motion restriction of the arm is 25 degrees from the 
side.  

The evidence shows that while the veteran has significant 
motion restriction of each shoulder, the recent medical 
examinations have not shown limitation of motion to 25 
degrees from the side as required for higher schedular 
ratings.  While the physician who examined the veteran in 
March 1998 opined that there was moderate to severe 
restriction of motion of the shoulders present at that time, 
with a suggestion of ankylosis of shoulders present, 
ankylosis was not confirmed on subsequent examinations.  In 
fact, at the time of the June 1998 examination, the veteran 
reportedly showed active abduction to 60 degrees on the right 
and 70 degrees on the left, with 70 degrees of flexion 
bilaterally.  He also had 20 degrees of extension 
bilaterally.  

The evidence does not show that the objective evidence of 
limitation of motion more nearly approximates 25 degrees from 
the side, or that weakness produces sufficient limitation of 
function to equate to limitation of motion to 25 degrees from 
the side.  38 C.F.R. § 4.7.  Because the evidence does not 
show that the criteria for higher ratings have been met, the 
Board has determined that a rating in excess of 30 percent 
for the residuals of a right shoulder disability and 20 
percent for a left shoulder disability are warranted.  To 
warrant an evaluation in excess of 30 percent under 
Diagnostic Code 5202 for the right shoulder or 20 percent for 
the left shoulder, a showing of fibrous union, nonunion, or 
loss of humeral head would be necessary.  X-ray examinations 
have failed to disclose such abnormalities.  Furthermore, the 
Board emphasizes that no neurologic impairment involving 
either shoulder has been shown.  Therefore an increased 
rating for either motor or sensory nerve impairment related 
to the service-connected shoulder disabilities is not 
warranted.

An increased rating could apply if the case presented an 
exceptional or unusual disability picture, with such factors 
as marked interference with employment or frequent periods of 
hospitalization, so as to render impractical the application 
of the regular schedular criteria.  38 C.F.R. § 3.321(b)(1).  
The evidence does not show that either shoulder disability 
has resulted in frequent hospitalizations, or that either 
shoulder disorder has caused marked interference with the 
veteran's employment.  While it was indicated that at the 
time of the March 1998 examination that the veteran was 
having difficulty lifting and carrying tires as well as 
performing any type of repair work, at the time of the June 
1998 examination it was indicated that he was still employed 
at the tire shop.  Accordingly, the Board finds that there is 
no showing that the application of the regular schedular 
criteria is impractical in this case.  The Board finds a 
remand of the case to the RO for referral to the 
Undersecretary for Benefits of the Director, Compensation and 
Pension Service, for consideration of an extraschedular 
rating is not appropriate.  See Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996).




	(CONTINUED ON NEXT PAGE)


ORDER

A rating in excess of 30 percent for a right shoulder 
disability is denied.

A rating in excess of 20 percent for a left shoulder 
disability is denied.  




		
	Heather J. Harter
	Member, Board of Veterans' Appeals








	(CONTINUED ON NEXT PAGE)



 

